Exhibit 10.4

 

MASTER SEPARATION AGREEMENT

 

by and between

 

MOELIS ASSET MANAGEMENT LP
(formerly known as Moelis & Company Holdings LP)

 

and

 

MOELIS & COMPANY GROUP LP

 

Dated as of April 15, 2014

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

DEFINITIONS; INTERPRETATION

 

 

 

SECTION 1.01

Defined Terms

1

SECTION 1.02

Other Definitions

6

SECTION 1.03

Absence of Presumption

7

SECTION 1.04

Headings

7

 

 

 

ARTICLE II

 

CONTRIBUTION

 

 

 

SECTION 2.01

Contribution of Transferred Assets

7

SECTION 2.02

Assumption of Transferred Liabilities

9

SECTION 2.03

Closing

10

SECTION 2.04

Title; Risk of Loss

10

SECTION 2.05

Further Documentation

10

 

ARTICLE III

 

NO REPRESENTATIONS OR WARRANTIES

 

 

 

SECTION 3.01

No Representations or Warranties

11

SECTION 3.02

Group LP to Bear Risk

11

 

ARTICLE IV

 

COVENANTS

 

 

 

SECTION 4.01

Further Assurances

11

SECTION 4.02

Information

12

SECTION 4.03

Production of Witnesses; Records; Cooperation

14

SECTION 4.04

Confidentiality

15

SECTION 4.05

Protective Arrangements

16

SECTION 4.06

Intercompany Agreements

17

SECTION 4.07

Assignment of Contracts; Leases

17

SECTION 4.08

Expenses

17

 

i

--------------------------------------------------------------------------------


 

ARTICLE V

 

SURVIVAL AND INDEMNIFICATION

 

 

 

SECTION 5.01

Survival of Agreements

17

SECTION 5.02

Pre-Contribution Releases

17

SECTION 5.03

Indemnification by Asset Management LP

19

SECTION 5.04

Indemnification by Group LP

20

SECTION 5.05

Notice of Indemnity Claim

20

SECTION 5.06

Third-Party Claims

20

SECTION 5.07

Mitigation

22

SECTION 5.08

Exclusive Remedies

22

 

ARTICLE VI

 

EMPLOYEE MATTERS

 

 

 

SECTION 6.01

Transfer of Business Employees

22

 

ARTICLE VII

 

TERMINATION

 

 

 

SECTION 7.01

Effect of Termination

22

SECTION 7.02

Unwinding

23

 

ARTICLE VIII

 

MISCELLANEOUS

 

 

 

SECTION 8.01

Entire Agreement

23

SECTION 8.02

Governing Law; Arbitration

23

SECTION 8.03

Amendment and Modification

24

SECTION 8.04

Successors and Assigns; No Third-Party Beneficiaries

24

SECTION 8.05

Notices

24

SECTION 8.06

Counterparts

25

SECTION 8.07

Waivers of Default

26

 

SCHEDULE A: Ancillary Agreements

SCHEDULE B: Transferred Entity Equity Interests

SCHEDULE C: Excluded Contracts

SCHEDULE D: Transferred Intellectual Property

SCHEDULE E: Transferred Tangible Property — Contributed Assets

SCHEDULE F: Transferred Leased Real Property

SCHEDULE G: Excluded Claims

SCHEDULE H: Excluded Indebtedness

SCHEDULE I: Excluded Liabilities

 

ii

--------------------------------------------------------------------------------


 

SCHEDULE J: Specific Further Documentation

SCHEDULE K: Asset Management Employees

SCHEDULE L: Transferred Tangible Property — Additional Contributed Assets

 

iii

--------------------------------------------------------------------------------


 

MASTER SEPARATION AGREEMENT

 

This MASTER SEPARATION AGREEMENT, dated as of April 15, 2014 (this “Agreement”),
is entered into by and between Moelis Asset Management LP, a Delaware limited
partnership (formerly known as Moelis & Company Holdings LP, “Asset Management
LP”), and Moelis & Company Group LP, a Delaware limited partnership (“Group LP”
and, together with Asset Management LP, the “Parties” and each, a “Party”).

 

WITNESSETH:

 

WHEREAS, Asset Management LP is currently engaged in the Advisory Business (as
defined herein) through certain of its Subsidiaries (as defined herein);

 

WHEREAS, the general partner of Asset Management LP has determined that it is in
the best interests of Asset Management LP and its partners to separate the
Transferred Business (as defined herein) from the other business of Asset
Management LP (the “Retained Business”) so that, as of the Closing Date, the
Transferred Business shall be held by Group LP and its Subsidiaries and the
Retained Business shall be held by Asset Management LP and its Subsidiaries;

 

WHEREAS, in order to effect such separation, Asset Management LP desires to (and
to cause its applicable Subsidiaries to) contribute, convey, transfer, assign
and deliver to Group LP and its applicable Subsidiaries (including, without
limitation, by way of distribution to, and subsequent contribution by, Moelis &
Company Manager LLC, a Delaware limited liability company (“Moelis Manager”), of
the Additional Contributed Assets (as defined herein)), and Group LP desires to
accept and assume from Asset Management LP and its applicable Subsidiaries, all
of Asset Management LP’s and its Subsidiaries’ right, title and interest in, to
and under certain of the Assets and Liabilities relating to the Transferred
Business, in each case on the terms and subject to the conditions of this
Agreement (the “Contribution”); and

 

WHEREAS, the Parties are entering into this Agreement to set forth the principal
transactions required to effect, and the principal terms and conditions of, the
Contribution.

 

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
and other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and intending to be legally bound thereby, the Parties
agree as follows:

 

ARTICLE I

 

DEFINITIONS; INTERPRETATION

 

SECTION 1.01                                                             
Defined Terms.  For the purposes of this Agreement, the following terms shall
have the following meanings:

 

“Action” means any action, claim, suit, litigation, proceeding (including,
without limitation, arbitral) or investigation.

 

--------------------------------------------------------------------------------


 

“Additional Contributed Assets” means the approximately 7.39% of the equity
interests Asset Management LP owns in the entities set forth on Schedule B
(other than Moelis & Company India) as of the date hereof and the equipment and
other personal property described in Schedule L not included in the Contributed
Assets.

 

“Advisory Business” means the investment banking advisory services of Asset
Management LP and its Subsidiaries, including, without limitation, the business
of providing investment banking advisory services with respect to mergers and
acquisitions, restructurings, recapitalizations and other corporate finance
matters.

 

“Affiliate” means, with respect to any Person, any other Person that directly,
or through one or more intermediaries, controls or is controlled by or is under
common control with such Person, provided, however, that, for purposes of this
Agreement, as of and after the Effective Time, none of Asset Management LP or
any of its Subsidiaries shall be deemed to be an Affiliate of any of Group LP or
any of its Subsidiaries, and vice versa, as a result of any control relationship
between such Persons.

 

“Agreement” has the meaning set forth in the preamble, and includes any
amendments or modifications to this Agreement after the date hereof.

 

“Ancillary Agreements” means the agreements listed on Schedule A.

 

“Applicable Law” means any Law applicable to any of the Parties or any of their
respective Affiliates, directors, officers, employees, properties or Assets.

 

“Asset” means any asset, property, right, Contract and claim, whether real,
personal or mixed, tangible or intangible, of any kind, nature and description,
whether accrued, contingent or otherwise, and wheresoever situated and whether
or not carried or reflected, or required to be carried or reflected, on the
books of any Person.

 

“Asset Management LP” has the meaning set forth in the preamble.

 

“Asset Management LP Indemnitees” has the meaning set forth in Section 5.04(a).

 

“Business Day” shall mean any day excluding Saturday, Sunday and any day on
which banking institutions located in New York, New York are authorized or
required by Applicable Law or other governmental action to be closed.

 

“Business Employee” means any individual who, immediately prior to the Closing,
is employed by, engaged directly and primarily in or necessary for the conduct
of the Transferred Business (including, without limitation, any such individuals
on short-term or long-term disability leave or another approved leave of
absence).

 

“Closing” has the meaning set forth in Section 2.03.

 

“Closing Date” has the meaning set forth in Section 2.03.

 

“Contract” has the meaning set forth in Section 2.01(a)(ii).

 

2

--------------------------------------------------------------------------------


 

“Contributed Assets” has the meaning set forth in Section 2.01(a).

 

“Contribution” has the meaning set forth in the recitals.

 

“Copyrights” means any foreign or United States copyright registrations and
applications for registration thereof, and any non-registered copyrights.

 

“Covered Information” has the meaning set forth in Section 4.04(a).

 

“Effective Time” has the meaning set forth in Section 2.04.

 

“Excluded Assets” has the meaning set forth in Section 2.01(b).

 

“Excluded Liabilities” has the meaning set forth in Section 2.02(b).

 

“Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, including, the Financial Industry Regulatory
Authority, Inc. and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.

 

“Group LP” has the meaning set forth in the preamble.

 

“Group LP Indemnitees” has the meaning set forth in Section 5.03(a).

 

“Indebtedness” means, as to any Person, all obligations of such Person for
borrowed money (including, without limitation, reimbursement and all other
obligations with respect to surety bonds, letters of credit and bankers’
acceptances, whether or not matured).

 

“Indemnifiable Losses” means all after-Tax Liabilities suffered or incurred by
an Indemnitee, including, without limitation, any reasonable fees, costs or
expenses of enforcing any indemnity hereunder; provided, however, that
“Indemnifiable Losses” shall not include any Special Damages except if and to
the extent awarded in an Action involving a Third Party Claim against such
Indemnitee; provided further, that, in the event of a dispute concerning any
Indemnifiable Losses, no Party shall have any liability with respect thereto
except to the extent that such Indemnifiable Losses have been finally judicially
determined.

 

“Indemnitee” means any of the Asset Management LP Indemnitees and the Group LP
Indemnitees, as the case may be.

 

“Information” means all information, whether or not patentable or copyrightable,
in written, oral, electronic or other tangible or intangible forms, stored in
any medium, including, without limitation, studies, reports, records, books,
Contracts, instruments, surveys, discoveries, ideas, concepts, know how,
techniques, designs, specifications, drawings, blueprints, diagrams, models,
prototypes, samples, flow charts, data, computer data, disks, diskettes, tapes,
computer programs or other software, marketing plans, customer names,
communications by or to attorneys, memos and other materials prepared by
attorneys or under their direction (including,

 

3

--------------------------------------------------------------------------------


 

without limitation, attorney work product), and other technical, financial,
legal, employee or business information or data.

 

“Insurance Proceeds” means amounts (a) received by an insured from an insurance
carrier; (b) paid by an insurance carrier on behalf of the insured; or
(c) received (including, without limitation, by way of set-off) from any third
party in the nature of insurance, contribution or indemnification in respect of
any Liability, in each of cases (a), (b) and (c), net of any applicable premium
adjustments (including, without limitation, reserves and retrospectively rated
premium adjustments) and net of any costs or expenses incurred in the collection
thereof.

 

“Intellectual Property” means, collectively, all Copyrights, Patents, Trade
Secrets, Trademarks, Internet Assets, Software and other proprietary rights.

 

“Internet Assets” means any Internet domain names and other computer user
identifiers and any rights in and to sites on the worldwide web, including,
without limitation, rights in and to any text, graphics, audio and video files
and html or other code incorporated in such sites.

 

“Law” means any federal, state, local, municipal or foreign (including, without
limitation, supranational) law, statute, ordinance, rule, regulation, judgment,
order, injunction, decree, arbitration award, agency requirement, license or
permit of any Governmental Authority.

 

“Leases” has the meaning set forth in Section 2.01(a)(ii).

 

“Lease Assignments” has the meaning set forth in Schedule J.

 

“Lease Indemnification Agreements” has the meaning set forth in Schedule A.

 

“Liabilities” means any and all losses, liabilities, claims, charges, debts,
demands, actions, causes of action, suits, damages, fines, penalties, offsets,
obligations, payments, costs and expenses, sums of money, bonds, indemnities and
similar obligations, covenants, Contracts, controversies, agreements, promises,
omissions, guarantees, make whole agreements and similar obligations, and other
liabilities, including, without limitation, all contractual obligations, whether
absolute or contingent, inchoate or otherwise, matured or unmatured, liquidated
or unliquidated, accrued or unaccrued, known or unknown, whenever arising, and
including, without limitation, those arising under any Law, Action or threatened
or contemplated Action (including, without limitation, the costs and expenses of
demands, assessments, judgments, settlements and compromises relating thereto
and attorneys’ fees and any and all costs and expenses reasonably incurred in
investigating, preparing or defending against any such Actions or threatened or
contemplated Actions), order or consent decree of any Governmental Authority or
any award of any arbitrator or mediator of any kind, and those arising under any
Contract, commitment or undertaking, including, without limitation, those
arising under this Agreement or any Ancillary Agreement, in each case, whether
or not recorded or reflected or required to be recorded or reflected on the
books and records or financial statements of any Person.

 

“Majority Contribution Agreement” has the meaning set forth in Schedule J.

 

“Minority Contribution Agreement” has the meaning set forth in Schedule J.

 

4

--------------------------------------------------------------------------------


 

“Moelis & Company India” means Moelis & Company India Private Limited, an Indian
private limited company.

 

“Moelis Manager” has the meaning set forth in the recitals.

 

“NYC Office” means the office space leased pursuant to the Leases detailed in
items 5 and 6 of Schedule F.

 

“Patents” means any foreign or United States patents and patent applications,
including, without limitation, any divisions, continuations,
continuations-in-part, substitutions or reissues thereof, whether or not patents
are issued on such applications and whether or not such applications are
modified, withdrawn or resubmitted.

 

“Person” means any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company, Governmental Authority or other entity of any kind,
and shall include any successor (by merger or otherwise) of such entity.

 

“Representatives” has the meaning set forth in Section 4.04(a).

 

“Retained Business” has the meaning set forth in recitals.

 

“Software” means any computer software programs, source code, object code, data
and documentation, including, without limitation, any computer software programs
that incorporate and run any models, formulae and algorithms related to the
Transferred Business.

 

“Special Damages” means any special, indirect, incidental, punitive or
consequential damages whatsoever, including, without limitation, damages for
lost profits and lost business opportunities or damages calculated based upon a
multiple of earnings approach or variant thereof.

 

“Subsidiary” of any Person means, as of the relevant date of determination, any
other Person of which 50% or more of the voting power of the outstanding voting
equity securities or 50% or more of the outstanding economic equity interest is
owned, directly or indirectly, by such first Person.

 

“Tangible Property” has the meaning set forth in Section 2.01(a)(v).

 

“Taxes” means any federal, state, provincial, county, local, foreign and other
taxes (including, without limitation, income, profits, windfall profits,
alternative or add-on, minimum, accumulated earnings, environmental, personal
holding company, capital stock, capital gains, premium, estimated, excise,
stamp, registration, sales, use, license, occupancy, occupation, gross receipts,
franchise, ad valorem, severance, capital levy, production, transfer,
withholding, employment, unemployment compensation, social security (or
similar), payroll and property taxes, import duties and other governmental
charges and assessments), whether or not measured in whole or in part by net
income, and including, without limitation, deficiencies, interest, additions to
tax or interest, and penalties with respect thereto.

 

5

--------------------------------------------------------------------------------


 

“Third-Party Claim” has the meaning set forth in Section 5.06(a).

 

“Trade Secrets” means any trade secrets, research records, business methods,
processes, procedures, manufacturing formulae, technical know-how, technology,
blue prints, designs, plans, inventions (whether patentable and whether reduced
to practice), invention disclosures and improvements thereto.

 

“Trademarks” means any foreign or United States trademarks, service marks, trade
dress, trade names, brand names, designs and logos, corporate names, product or
service identifiers, whether registered or unregistered, and all registrations
and applications for registration thereof.

 

“Transferred Assets” means the Contributed Assets and the Additional Contributed
Assets.

 

“Transferred Business” means the Advisory Business and any services and
operations of Asset Management LP or its Subsidiaries prior to the Closing Date
related thereto.

 

“Transferred Business Employees” has the meaning set forth in Section 6.01.

 

“Transferred Entities” means any Person, where a majority of the equity interest
of such Person is part of the Transferred Assets, and any Subsidiary of such
Person.

 

“Transferred Liabilities” has the meaning set forth in Section 2.02(a).

 

SECTION 1.02                                                              Other
Definitions.  Wherever required by the context of this Agreement, the singular
shall include the plural and vice versa, and the masculine gender shall include
the feminine and neuter genders and vice versa, and references to any agreement,
document or instrument shall be deemed to refer to such agreement, document or
instrument as amended, supplemented or modified from time to time. When used
herein:

 

(a)                                 the word “or” is not exclusive unless the
context clearly requires otherwise;

 

(b)                                 the word “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any Person, means the direct or indirect
possession of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
Contract or otherwise;

 

(c)                                  the terms “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision; and

 

(d)                                 all section, paragraph or clause references
not attributed to a particular document shall be references to such parts of
this Agreement, and all exhibit, annex and Schedule references not attributed to
a particular document shall be references to such exhibits, annexes and
schedules to this Agreement.

 

6

--------------------------------------------------------------------------------


 

SECTION 1.03                                                             
Absence of Presumption.  This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the Party
drafting or causing any instrument to be drafted.

 

SECTION 1.04                                                             
Headings.  The section and article headings contained in this Agreement are
inserted for convenience of reference only and will not affect the meaning or
interpretation of this Agreement. All references to Sections or Articles
contained herein mean Sections or Articles of this Agreement unless otherwise
stated.

 

ARTICLE II

 

CONTRIBUTION

 

SECTION 2.01                                                             
Contribution of Transferred Assets.

 

(a)                                 At the Closing, and subject to the terms and
conditions set forth herein and in the Majority Contribution Agreement,
including, without limitation, Section 2.01(b), Asset Management LP will
contribute, convey, transfer, assign and deliver, or cause one or more of its
Subsidiaries to contribute, convey, transfer, assign and deliver, to Group LP or
one or more of its Subsidiaries, and Group LP will acquire and accept from Asset
Management LP or its applicable Subsidiaries, all of the right, title and
interest of Asset Management LP or its applicable Subsidiaries in, to and under
all Assets relating to the Transferred Business, including, without limitation,
the following Assets, other than to the extent any are Excluded Assets or
Additional Contributed Assets (collectively, the “Contributed Assets”):

 

(i)                                     Equity Interests.  (A) Approximately
92.61% of the equity interests Asset Management LP owns in the entities set
forth on Schedule B (other than Moelis & Company India) as of the date hereof
and (B) one hundred percent (100%) of the equity interests Asset Management LP
owns in Moelis & Company India as of the date hereof;

 

(ii)                                  Contracts.  Subject to Section 4.07, all
right, title and interest in and to each contract, lease, license, mortgage,
deed of trust, franchise, certificate, option, warrant, right, instrument,
understanding, commitment or other agreement, whether oral or written, together
with all amendments, modifications and supplements thereto (“Contracts”), which
(A) relates primarily to the Transferred Business other than as set forth on
Schedule C or (B) is set forth on Schedule F (“Leases”), and all employment
agreements with any Transferred Business Employee;

 

(iii)                            Accounts Receivable.  All accounts receivable
and other receivables (including, without limitation, any claims, remedies and
other rights related thereto) of the Transferred Business, whether or not
billed, for services prior to the Closing Date or otherwise associated with the
Transferred Assets;

 

(iv)                              Intellectual Property.  All Intellectual
Property primarily related to the Transferred Business, including, without
limitation, the Intellectual Property set forth on Schedule D;

 

7

--------------------------------------------------------------------------------


 

(v)                                  Tangible Property.  (A) All equipment and
other items of personal property owned or leased by Asset Management LP or its
Subsidiaries, that (a) are located at the Leased Real Property on the Closing
Date or (b) as described on Schedule E and (B) all vehicles, furniture,
fixtures, supplies, spare parts, tools and office equipment, whether owned or
leased, in each case located at the Leased Real Property on the Closing Date
(collectively, “Tangible Property”), and all warranties and guarantees, if any,
express or implied, existing for the benefit of Asset Management LP or its
Subsidiaries in connection with the Tangible Property, to the extent
transferable and related to the Transferred Business, in each case other than
the equipment and other items of personal property set forth on Schedule L; it
being understood, for the avoidance of doubt, that, all computers, monitors or
other computer hardware related to the Transferred Business, wherever located,
shall be Contributed Assets;

 

(vi)                              Books and Records.  All books and records,
files, papers, tapes, disks, manuals, keys, reports, plans, catalogs, sales and
promotional materials, and all other printed and written materials, to the
extent available and related to the Transferred Business;

 

(vii)                          Permits and Licenses.  All permits or licenses
issued by any Governmental Authority to the extent primarily related to or
material to the operation of the Transferred Business and permitted by
Applicable Law to be transferred; and

 

(viii)                      Cash and Cash Equivalents.  All cash, cash
equivalents and marketable securities of the Transferred Business, less $20
million, being the aggregate amount being retained to fund Asset Management LP
and its Subsidiaries following the Closing Date (collectively, the “Transferred
Cash”).

 

(b)                                 Notwithstanding anything to the contrary
contained in this Agreement, Asset Management LP and its Subsidiaries shall
retain ownership of the following Assets, which Assets shall be excluded from
the Transferred Assets and shall not be contributed, conveyed, transferred,
assigned or delivered hereunder (collectively, the “Excluded Assets”):

 

(i)                                     Cash and Cash Equivalents.  All cash,
cash equivalents and marketable securities (including, without limitation, any
cash, cash equivalents and marketable securities held by any Transferred Entity)
other than the Transferred Cash;

 

(ii)                                  Contracts, Litigation Claims; Insurance
Recoveries.  Any matter set forth in Schedule C, any litigation claim or
insurance recovery relating to the matters set forth on Schedule G, and any
insurance policy and Insurance Proceeds to the extent primarily related to any
Excluded Asset or any Excluded Liability;

 

(iii)                               Intellectual Property.  All Intellectual
Property or hardware of Asset Management LP and any of its Subsidiaries not
primarily used in the Transferred Business, including, without limitation, any
rights (ownership, licensed or otherwise), trademarks, service marks, brand
names, Internet domain names, logos, trade dress, trade names, corporate names
and other indicia of origin, and any derivatives of the foregoing, and all
registrations and applications for registration of any of the foregoing, in each
case,

 

8

--------------------------------------------------------------------------------


 

not primarily related to the Transferred Business, and all goodwill associated
with and symbolized by the foregoing;

 

(iv)                              Books and Records.  All books, records and
other data that cannot, without unreasonable effort or expense, be separated
from books and records maintained by Asset Management LP or any of its
Subsidiaries in connection with businesses other than the Transferred Business
or to the extent that such books, records and other data relate to Excluded
Assets, Excluded Liabilities or Business Employees who do not become Transferred
Business Employees, and all personnel files and records; and

 

(v)                                 Retained Business.  Any Asset solely
relating to the Retained Business (other than any Asset set forth in clauses
(i) through (viii) of Section 2.01(a)).

 

(c)                                  At the Closing, and subject to the terms
and conditions set forth herein and in the Minority Contribution Agreement,
(i) Asset Management LP will distribute the Additional Contributed Assets to
Moelis Manager, (ii) immediately upon receipt thereof, Moelis Manager will
contribute, convey, transfer, assign and deliver the Additional Contributed
Assets to Group LP and (iii) Group LP will acquire and accept all of the right,
title and interest of Asset Management LP in the Additional Contributed Assets. 
Moelis Manager shall be reflected as the owner of the applicable Additional
Contributed Assets on the books and records of the entities set forth on
Schedule B (other than Moelis & Company India) and shall be regarded as the
owner of the other Additional Contributed Assets for commercial law purposes for
the period specified in clause (i) above.

 

(d)                                 Notwithstanding anything to the contrary set
forth in this Agreement and for the avoidance of doubt, no Asset of Moelis &
Company LLC, a Delaware limited liability company (“Moelis LLC”), nor any right,
title or interest of Moelis LLC therein, will be contributed, conveyed,
transferred, assigned or delivered to Group LP or any of its Subsidiaries
pursuant to this Agreement, any Ancillary Agreement or any other agreement or
instrument executed pursuant to this Agreement.

 

SECTION 2.02                                                             
Assumption of Transferred Liabilities.

 

(a)                                 From and after the Closing, Group LP will
assume and be liable for (or cause the appropriate Subsidiary or Subsidiaries of
Group LP to assume and be liable for), and will pay, perform and discharge (or
will cause the appropriate Subsidiary or Subsidiaries of Group LP to pay,
perform and discharge) as they become due, all of the Liabilities set forth in
this Section 2.02(a), other than any Excluded Liability (collectively, the
“Transferred Liabilities”):

 

(i)                                     Transferred Assets; Transferred
Business.  All Liabilities primarily relating to, arising from or in connection
with the Transferred Business or any Transferred Asset, regardless of when or
where such Liability arose, whether the facts on which they are based occurred
prior to or subsequent to the Closing Date, and regardless of where or against
whom such Liability is asserted or determined;

 

(ii)                                  Employee Liabilities.  All Liabilities
primarily relating to, arising from or in connection with the Transferred
Business Employees and their employment,

 

9

--------------------------------------------------------------------------------


 

including, without limitation, all compensation, benefits, severance, workers’
compensation and welfare benefit claims and other employment-related Liabilities
primarily arising from or relating to the conduct of any Transferred Business;
and

 

(iii)                               Indebtedness.  All Indebtedness primarily
relating to, arising from or in connection with the Transferred Business other
than as set forth on Schedule H.

 

(b)                                 Notwithstanding anything to the contrary set
forth in this Agreement, Asset Management LP and its Subsidiaries will retain
and be liable for, and will pay, perform and discharge as they become due, the
following Liabilities and obligations, and such Liabilities and obligations
shall not be assumed by Group LP or any of its applicable Subsidiaries pursuant
to this Agreement and shall be excluded from the Transferred Liabilities
(collectively, the “Excluded Liabilities”):

 

(i)                                     Liabilities Relating to Excluded Assets
or Retained Business.  Any Liability of Asset Management LP or any of its
Subsidiaries to the extent relating to any Excluded Asset or the Retained
Business (other than any Liability set forth in clauses (i) through (iii) of
Section 2.02(a)); and

 

(ii)                                  Other Excluded Liabilities.  The
Liabilities set forth on Schedule I.

 

SECTION 2.03                                                             
Closing.  The closing of the Contribution (the “Closing”) shall take place at or
around 9:30 a.m., New York, New York time, on April 15, 2014 (the “Closing
Date”), at the offices of Skadden, Arps, Slate, Meagher & Flom LLP, 4 Times
Square, New York, New York 10036.

 

SECTION 2.04                                                              Title;
Risk of Loss.  Title, risk of loss and/or responsibility with respect to, each
Transferred Asset and Transferred Liability shall transfer from Asset Management
LP and its applicable Subsidiaries to Group LP at 6 p.m., New York time, on the
Closing Date (the “Effective Time”).

 

SECTION 2.05                                                             
Further Documentation.

 

(a)                                 At the Closing, the Parties shall execute
and deliver, and shall cause their appropriate Subsidiaries to execute and
deliver, one or more agreements of assignment and assumption and/or bills of
sale or such other instruments of transfer as either Party may request for the
purpose of effectuating the Contribution, including, without limitation, the
agreements and instruments set forth on Schedule J.

 

(b)                                 Concurrently with or prior to the Effective
Time, the Parties will, or will cause their applicable Subsidiaries or
Affiliates to, enter into and execute each of the Ancillary Agreements.

 

10

--------------------------------------------------------------------------------


 

ARTICLE III

 

NO REPRESENTATIONS OR WARRANTIES

 

SECTION 3.01                                                              No
Representations or Warranties.  Group LP, on behalf of itself and all of its
Subsidiaries (including, after the Effective Time, the Transferred Entities) and
their respective Representatives, understands and agrees that none of Asset
Management LP, any Asset Management LP’s Subsidiaries or any of their respective
Representatives or any other Person is, in this Agreement or in any other
agreement, document or instrument, making any representation or warranty of any
kind whatsoever, express or implied, to Group LP, any of its Subsidiaries
(including, after the Effective Time, the Transferred Entities) or their
respective Representatives in any way with respect to any of the transactions
contemplated hereby or regarding the Transferred Assets, the Transferred
Liabilities or the Transferred Business or as to any consents or approvals
required in connection with the consummation of the transactions contemplated
hereby, it being agreed and understood that Group LP shall take all of the
Transferred Assets, the Transferred Liabilities and the Transferred Businesses
on an “AS IS, WHERE IS” basis, and all implied warranties of merchantability,
fitness for a specific purpose or otherwise are hereby expressly disclaimed by
Asset Management LP, on behalf of itself and each its Subsidiaries and their
respective Representatives.

 

SECTION 3.02                                                              Group
LP to Bear Risk.  Except as expressly set forth herein, Group LP shall bear the
economic and legal risk that conveyances of the Transferred Assets shall prove
to be insufficient or that the title of Asset Management LP or any of Asset
Management LP’s Subsidiaries to any Transferred Asset shall be other than good
and marketable and free from encumbrances.

 

ARTICLE IV

 

COVENANTS

 

SECTION 4.01                                                             
Further Assurances.

 

(a)                                 In addition to the actions specifically
provided for in this Agreement, each Party shall use its reasonable best efforts
to take, or cause to be taken, all actions, and to do, or cause to be done, all
things reasonably necessary, proper or advisable under Applicable Law,
regulations and agreements to consummate and make effective the transactions
contemplated hereby. Without limiting the foregoing, each Party shall cooperate
with the other Party, and execute and deliver, or use its reasonable best
efforts to cause to be executed and delivered, all instruments, including,
without limitation, instruments of conveyance, assignment and transfer, and to
make all filings with, and to obtain all consents, approvals or authorizations
of, any Governmental Authority or any other Person under any permit, license,
agreement, indenture or other instrument, and take all such other actions as
such Party may reasonably be requested to take by any other Party from time to
time, consistent with the terms hereof, in order to effectuate the provisions
and purposes of this Agreement and the transactions contemplated hereby. The
Parties agree that, as of the Effective Time, Group LP shall be deemed to have
acquired complete and sole beneficial ownership of all of the Transferred
Assets, together with all rights, powers and privileges incident thereto, and
shall be deemed to have assumed in accordance with the

 

11

--------------------------------------------------------------------------------


 

terms of this Agreement all of the Transferred Liabilities, and all duties,
obligations and responsibilities incident thereto, that Group LP is entitled to
acquire or required to assume pursuant to the terms hereof.

 

(b)                                 Subject to Section 4.01(c) hereof, if at any
time or from time to time after the Closing Date, (i) Asset Management LP or any
of its Subsidiaries shall possess a Transferred Asset or (ii) Group LP or any of
its Subsidiaries shall possess an Excluded Asset, then Asset Management LP or
Group LP, as the case may be, shall promptly transfer, or cause to be
transferred, such Asset to Group LP or Asset Management LP, as the case may be.
Prior to any such transfer, the Party possessing such Asset shall hold such
Asset in trust for the use and benefit of the Party entitled thereto (at the
expense of the Party entitled thereto), and shall take such other actions as may
be reasonably requested by the Party to which such Asset is to be transferred in
order to place such Party, insofar as reasonably possible, in the same position
it would have been had such Asset been transferred at the Effective Time.

 

(c)                                  Without limiting the generality of
Section 4.01(a) or Section 4.01(b), if the valid, complete and perfected
assignment or transfer to Group LP of any Transferred Assets or Transferred
Liabilities to be transferred under this Agreement or any Ancillary Agreement
requires the consent, agreement or approval of or any filing or registration
with any Person or Governmental Authority, and as a result of the failure to
make or obtain any such consent, agreement, approval, filing or registration
such transfer is not effected as contemplated hereby or thereby despite the
provisions hereof purporting to effect such assignment or transfer, then,
(i) the Parties shall cooperate to effect such transfer as promptly following
the Closing as is practicable, and (ii) until such time as any impediment to the
validity, completeness or perfection of such assignment or transfer shall have
been removed, nullified or waived, the Person possessing such Transferred Asset
or Transferred Liability shall hold such Transferred Asset or Transferred
Liability in trust for the use and benefit of the Person entitled thereto (at
the expense of the Person entitled thereto), and shall take such other action as
may be reasonably requested by the Person to whom such Transferred Asset or
Transferred Liability is to be transferred in order to place such Person,
insofar as reasonably possible, in the same position it would have been had such
Transferred Asset or Transferred Liability been transferred on the Effective
Time.

 

SECTION 4.02                                                             
Information.

 

(a)                                 At any time before, on or after the
Effective Time (i) Asset Management LP, on behalf of each of its Subsidiaries,
agrees to provide, or cause to be provided, to Group LP and its Representatives,
and (ii) Group LP, on behalf of each of its Subsidiaries, agrees to provide, or
cause to be provided, to each of Asset Management LP and its Representatives, in
each case as soon as reasonably practicable after written request therefor from
such other Party, any Information (in the possession or under the control of
such respective Person, if applicable, that the requesting Party reasonably
needs (A) to comply with reporting, disclosure, filing or other requirements
imposed on the requesting Party (including, without limitation, under applicable
securities or Tax Laws) by a Governmental Authority having jurisdiction over the
requesting Party, (B) for use in any other judicial, regulatory, administrative,
Tax or other proceeding or in order to satisfy audit, accounting, claims,
regulatory, litigation, Tax or other similar requirements, (C) for use in the
conduct of the Transferred Business in accordance with past practice or (D) to
comply with its obligations under this Agreement or any Ancillary

 

12

--------------------------------------------------------------------------------


 

Agreement; provided, however, that in the event that any Party reasonably
determines that any such provision of Information could be commercially
detrimental to such Party or any of its Subsidiaries, if applicable, violate any
Law or agreement to which such Party or any of its Subsidiaries, if applicable,
is a Party, or waive any attorney-client privilege applicable to such Party or
any of its Subsidiaries, if applicable, the Parties shall take all reasonable
measures to permit the compliance with the obligations pursuant to this
Section 4.02(a) in a manner that avoids any such harm or consequence (including,
if appropriate, by entering into joint defense or similar arrangements);
provided, further, that in the event, after taking all such reasonable measures,
the Party subject to such Law or agreement is unable to provide any Information
without violating such Law or agreement, such Party shall not be obligated to
provide such Information to the extent it would violate such Law or agreement.
The Parties intend that any transfer of Information that would otherwise be
within the attorney-client privilege shall not operate as a waiver of any
potentially applicable privilege. Each Party shall make its employees and
facilities available and accessible during normal business hours and on
reasonable prior notice to provide an explanation of any Information provided
hereunder.

 

(b)                                 Notwithstanding anything to the contrary in
Sections 4.02(a) or (d), after the Effective Time, Asset Management LP shall
provide, or cause to be provided, to Group LP in such form as Group LP shall
request, at no charge to Group LP, copies of:

 

(i)                                     all financial and other data and
Information in the possession or under the control of Asset Management LP or any
of its Subsidiaries as Group LP determines necessary or advisable in order to
prepare its financial statements or any other reports, filings or submissions of
Group LP or its Subsidiaries with any Governmental Authority; and

 

(ii)                                  all such books, records, other data and
personnel files and records that constitute Excluded Assets set forth in
Section 2.01(b)(iv).

 

(c)                                  Any Information owned by one Person that is
provided to a requesting Party pursuant to this Section 4.02 shall be deemed to
remain the property of the providing Person (or Person on whose behalf such
Information is being provided). Unless specifically set forth herein, nothing
contained in this Agreement shall be construed as granting or conferring rights
of license or otherwise in any such Information.

 

(d)                                 The Party requesting Information, consultant
or witness services under this Agreement agrees to reimburse the other Party for
the reasonable out-of-pocket costs, if any, of creating, gathering and copying
such Information, to the extent that such costs are incurred for the benefit of
the requesting Party by or on behalf of such other Party or its Representatives
or Subsidiaries, if applicable. Except as may be otherwise specifically provided
elsewhere in this Agreement or in any other Ancillary Agreement, such costs
shall be computed in accordance with the providing Party’s standard methodology
and procedures.

 

(e)                                  To facilitate the possible exchange of
Information pursuant to this Section 4.02 and other provisions of this Agreement
after the Effective Time, the Parties agree to use their reasonable best efforts
to retain all Information in their respective possession or control at

 

13

--------------------------------------------------------------------------------


 

the Effective Time in accordance with the policies of Asset Management LP as in
effect at the Effective Time.

 

(f)                                   No Party shall have any Liability to the
other Party in the event that any Information exchanged or provided pursuant to
this Agreement that is an estimate or forecast, or which is based on an estimate
or forecast, is found to be inaccurate, in the absence of willful misconduct or
fraud by the Party providing such Information. No Party shall have any Liability
to the other Party if any Information is destroyed after using its reasonable
best efforts in accordance with the provisions of Section 4.02(e).

 

(g)                                  The rights and obligations granted under
this Section 4.02 and Sections 4.03 and 4.04 are subject to any specific
limitations, qualifications or additional provisions on the sharing, exchange or
confidential treatment of Information set forth in any Ancillary Agreement.

 

SECTION 4.03                                                             
Production of Witnesses; Records; Cooperation.

 

(a)                                 After the Effective Time, except in the case
of an adversarial Action by one Party (or, if applicable, any of its
Subsidiaries) against another Party (or, if applicable, any of its Subsidiaries)
(which shall be governed by such discovery rules as may be applicable thereto),
each Party shall use its reasonable best efforts to make available to the other
Party, upon written request, the former, current and future directors, officers,
employees, other personnel and agents of its Subsidiaries as witnesses and any
books, records or other documents within its control or which it otherwise has
the ability to make available, at the offices of such Party during normal
business hours, in each case to the extent that any such Person (giving
consideration to business demands of such directors, officers, employees, other
personnel and agents) or books, records or other documents may reasonably be
required (and, in the case of any such Person, for reasonable periods of time)
in connection with any Action in which the requesting Party may from time to
time be involved, regardless of whether such Action is a matter with respect to
which indemnification may be sought hereunder. The requesting Party shall bear
all out-of-pocket costs and expenses (including, without limitation, allocated
costs of in-house counsel and other personnel) in connection therewith.

 

(b)                                 If an indemnifying party chooses to defend
or to seek to compromise or settle any Third-Party Claim, each Party shall use
its reasonable best efforts to make available to the other Party, upon written
request, the former, current and future directors, officers, employees, other
personnel and agents of such Party and, if applicable, its Subsidiaries as
witnesses and any books, records or other documents within its control or which
it otherwise has the ability to make available during normal business hours, to
the extent that any such Person (giving consideration to business demands of
such directors, officers, employees, other personnel and agents) or books,
records or other documents may reasonably be required (and, in the case of any
such Person, for reasonable periods of time) in connection with such defense,
settlement or compromise, as the case may be, and shall otherwise cooperate in
such defense, settlement or compromise, as the case may be, in each case at the
indemnifying party’s expense. The indemnifying party shall bear all
out-of-pocket costs and expenses (including, without limitation, allocated costs
of in-house counsel and other personnel) in connection therewith.

 

14

--------------------------------------------------------------------------------


 

(c)                                  Without limiting the foregoing, the Parties
shall cooperate and consult, and, if applicable, cause each of its Subsidiaries
to cooperate and consult, to the extent reasonably necessary with respect to any
Actions.

 

(d)                                 Without limiting any provision of this
Section 4.03, each of the Parties agrees to cooperate, and, if applicable, to
cause each of their respective Subsidiaries to cooperate, with each other in the
defense of any infringement or similar claim with respect to any Intellectual
Property and shall not claim to acknowledge, or permit any of their respective
Subsidiaries to claim to acknowledge, the validity or infringing use of any
Intellectual Property of a third Person in a manner that would hamper or
undermine the defense of such infringement or similar claim.

 

(e)                                  For a period of five years from the Closing
Date:

 

(i)                                     Asset Management LP agrees to retain and
not destroy or dispose of books, records and other data of Group LP and the
Transferred Business prior to the Closing to the extent not transferred to Group
LP and, prior to destroying or disposing of such books, records and other data,
to notify Group LP and, at the request of Group LP, to transfer such books,
records and other data to Group LP to the extent that such books, records and
other data can, without unreasonable effort or expense, be separated from books
and records maintained by Asset Management LP or any of its Subsidiaries in
connection with businesses other than the Transferred Businesses (unless Group
LP shall pay for the full amount of the costs and expenses associated with such
separation); and

 

(ii)                                  Group LP agrees to retain and not destroy
or dispose of books, records and other data of Asset Management LP and the
Retained Business prior to the Closing to the extent transferred to Group LP
and, prior to destroying or disposing of such books, records and other data, to
notify Asset Management LP and, at the request of Asset Management LP, to
transfer such books, records and other data to Asset Management LP to the extent
that such books, records and other data can, without unreasonable effort or
expense, be separated from books and records maintained by Group LP or any of
its Subsidiaries (unless Asset Management LP shall pay for the full amount of
the costs and expenses associated with such separation).

 

(f)                                   In connection with any matter contemplated
by this Section 4.03, the applicable Parties will enter into a mutually
acceptable joint defense agreement so as to maintain to the extent practicable
any applicable attorney-client privilege or work product immunity of any Party
or, if applicable, any of its Subsidiaries.

 

SECTION 4.04                                                             
Confidentiality.

 

(a)                                 Subject to Section 4.05 and unless otherwise
agreed by the Party to whom such Covered Information relates, each of the
Parties agrees to hold, and to cause each member of its respective Affiliates,
directors, officers, employees, general partners, agents, accountants, managing
member, employees, counsel and other advisors and representatives (collectively,
“Representatives”) to hold strictly confidential all Information concerning each
such other Party (including, without limitation, such Person’s clients,
transactions, business, Assets, Liabilities,

 

15

--------------------------------------------------------------------------------


 

performance or operations) that is either in its possession (including, without
limitation, Information in its possession prior to the date hereof) or furnished
by any such other Party or its Representatives at any time pursuant to this
Agreement, any Ancillary Agreement or otherwise (collectively, “Covered
Information”), except that the following shall not be deemed to be Covered
Information: any such Information to the extent that (i) at the time of
disclosure such Information is generally available to and known by the public
(other than as a result of a disclosure by the disclosing Party or by any of its
Representatives in breach of this Section 4.04) or (ii) such Information has
after the Effective Time been acquired from other sources by such Party which
sources are, to the knowledge of the Party acquiring such Information, not
themselves bound by a contractual, legal or fiduciary obligation that would
limit or prohibit disclosure of such Information.

 

(b)                                 Subject to Section 4.05 and unless otherwise
agreed by the Party to whom such Covered Information relates, each Party agrees
(i) not to use any Covered Information other than for such purposes as shall be
expressly permitted hereunder or under any Ancillary Agreement and (ii) not to
release or disclose, or permit to be released or disclosed, any Covered
Information to any other Person, except its Representatives who need to know
such Covered Information (who shall be advised of their obligations hereunder
with respect to such Covered Information), except in compliance with
Section 4.05. Without limiting the foregoing, when any Covered Information is no
longer needed for the purposes contemplated by this Agreement or any Ancillary
Agreement, each Party will promptly after request of the Party that provided
such Covered Information either return to such Party all such Covered
Information in a tangible form (including, without limitation, all copies
thereof and all notes, analyses, presentations, extracts or summaries based
thereon) or certify to the other Party that it has destroyed such Covered
Information (and such copies thereof and such notes, extracts, analyses,
presentations or summaries based thereon). Notwithstanding the return or
destruction of the Covered Information, such Party will continue to be bound by
its obligations of confidentiality and other obligations hereunder.

 

SECTION 4.05                                                             
Protective Arrangements.  In the event that any Party or any of its Subsidiaries
determines on the advice of its counsel that it is required to disclose any
Covered Information of any other Party (or any of such Party’s Subsidiaries)
pursuant to Applicable Law (including, without limitation, any federal, state,
local or foreign regulatory or self-regulatory body or any securities exchange
or listing authority to the extent required or requested by such body, exchange
or authority, or as necessary and appropriate in connection with filings, or as
otherwise legally required) or receives any demand under lawful process or from
any Governmental Authority to disclose or provide Covered Information of any
other Party (or any of such Party’s Subsidiaries), such Party shall, to the
extent practicable and unless otherwise required by Applicable Law, notify the
other Party prior to disclosing or providing such Covered Information and shall
cooperate at the expense of the requesting Party in seeking any reasonable
protective arrangements requested by such other Party. Subject to the foregoing,
the Person that received such request may thereafter disclose or provide Covered
Information if and to the extent required by such Applicable Law (as so advised
by counsel) or by lawful process of such Governmental Authority; provided,
however, that the Party shall only disclose such portion of the Covered
Information so required to be disclosed or provided in that Party’s sole
reasonable judgment.

 

16

--------------------------------------------------------------------------------


 

SECTION 4.06                                      Intercompany Agreements. 
Other than the Ancillary Agreements, the Leases and any agreement or instrument
executed pursuant to Section 2.05(a) (including, without limitation, the
agreements set forth on Schedule J), all Contracts, licenses, commitments or
other arrangements, formal or informal, written or oral and whether express or
implied, between any of Asset Management LP or any other Asset Management LP
Subsidiary, on the one hand, and any Transferred Entity, on the other hand,
shall terminate effective as of the Effective Time, and no Persons party to any
such Contract, license, commitment or other arrangement shall have any rights
under such Contract, license, commitment or arrangement.

 

SECTION 4.07                                      Assignment of Contracts;
Leases.  The Parties shall cooperate, and shall cause their respective
Subsidiaries to use reasonable best efforts to assign, or to the extent any
third party consents are needed, to obtain such consent, and to cause Group LP
to be substituted in all respects for Asset Management LP or an Asset Management
LP Subsidiary in respect of all Contracts, including, without limitation, all
Leases, to which Asset Management LP or an Asset Management LP Subsidiary is a
party, provided, that with respect to each Lease, Asset Management LP shall
remain a party to each Lease to extent provided for in the applicable Lease
Assignment and as otherwise agreed by Asset Management LP and Group LP. If such
assignment or substitution is not effected by the Effective Time, (i) Asset
Management LP shall continue to use its reasonable best efforts to obtain any
necessary third party consent and (ii) the Parties agree to cooperate in a
mutually agreeable arrangement under which Group LP would, in compliance with
Law, obtain the benefits and assume the obligations and bear the economic
burdens associated with such Contracts in accordance with this Agreement, or
under which Asset Management LP would enforce for the benefit (and at the
expense) of Group LP any and all of their rights against a third party
(including, without limitation, any Governmental Entity) associated with such
Contracts.

 

SECTION 4.08                                      Expenses.  All legal and other
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the Party incurring such costs
and expenses unless expressly otherwise contemplated herein.

 

ARTICLE V

 

SURVIVAL AND INDEMNIFICATION

 

SECTION 5.01                                      Survival of Agreements.  All
covenants and agreements of the Parties contained in this Agreement shall
survive in accordance with their terms.

 

SECTION 5.02                                      Pre-Contribution Releases.

 

(a)                                 Except as provided in Section 5.02(b),
effective as of the Effective Time:

 

(i)                                     Asset Management LP, on behalf of itself
and each of its Subsidiaries and its and their respective successors and
assigns, does hereby release and forever discharge Group LP, its general partner
(in such capacity) and each of its Subsidiaries and its and their respective
successors and assigns, from any and all demands, Actions and Liabilities
whatsoever, whether at law or in equity (including, without limitation, any
right of contribution), whether arising under any Contract, by

 

17

--------------------------------------------------------------------------------


 

operation of law or otherwise, existing or arising from any acts or events
occurring or failing to occur or alleged to have occurred or to have failed to
occur or any conditions existing or alleged to have existed on or before the
Effective Time, including, without limitation, in connection with the
transactions contemplated by this Agreement; and

 

(ii)                                  Group LP, on behalf of itself and each of
its Subsidiaries and its and their respective successors and assigns, does
hereby release and forever discharge Asset Management LP, its general partner
(in such capacity) and each of its Subsidiaries and its and their respective
successors and assigns, from any and all demands, Actions and Liabilities
whatsoever, whether at law or in equity (including, without limitation, any
right of contribution), whether arising under any Contract, by operation of law
or otherwise, existing or arising from any acts or events occurring or failing
to occur or alleged to have occurred or to have failed to occur or any
conditions existing or alleged to have existed on or before the Effective Time,
including, without limitation, in connection with the transactions contemplated
by this Agreement.

 

(b)                                 Nothing contained in Section 5.02(a) shall
impair any right of any Person identified in Section 5.02(a) pursuant to this
Agreement, any Ancillary Agreement or any agreement or instrument executed
pursuant to Section 2.05(a) (including, without limitation, the agreements set
forth on Schedule J). Nothing contained in Section 5.02(a) shall release or
discharge any Person from:

 

(i)                                     any Liability, contingent or otherwise,
assumed, transferred, assigned, retained or allocated to such Person in
accordance with, or any other Liability of that Person under, this Agreement,
any Ancillary Agreement or any agreement or instrument executed pursuant to
Section 2.05(a) (including, without limitation, the agreements set forth on
Schedule J); or

 

(ii)                                  any Liability the release of which would
result in the release of any Person other than Asset Management LP, its general
partner (in such capacity) and any of its Subsidiaries, and its and their
respective successors and assigns, or Group LP, its general partner (in such
capacity) and any of its Subsidiaries, and its and their respective successors
and assigns.

 

In addition, nothing contained in Section 5.02(a) shall release any Party from
honoring its existing obligations to indemnify any Person who was a
Representative of such Party, at or prior to the Effective Time, to the extent
such Person becomes a named defendant in any Action involving such Party, and
was entitled to such indemnification pursuant to then existing obligations
(including, without limitation, under any applicable charter, bylaw or similar
provision); provided, however, that to the extent applicable, Sections 5.03 and
5.04 shall determine whether any Party shall be required to indemnify the other
in respect of such Liability.

 

(c)                                  Asset Management LP shall not, and shall
cause its Subsidiaries not to, make any claim or demand, or commence any Action
asserting any claim or demand, including, without limitation, any claim of
contribution or indemnification, against Group LP, its general partner (in such
capacity) or its Subsidiaries, with respect to any Liability released pursuant
to Section 5.02(a)(i); and Group LP shall not, and shall cause its Subsidiaries
not to, make, any

 

18

--------------------------------------------------------------------------------


 

claim or demand, or commence any Action asserting any claim or demand,
including, without limitation, any claim of contribution or indemnification,
against Asset Management LP, its general partner (in such capacity) or its
Subsidiaries, with respect to any Liability released pursuant to
Section 5.02(a)(ii).

 

(d)                                 It is the intent of each of the Parties by
virtue of the provisions of this Section 5.02 to provide for a full and complete
release and discharge of all Liabilities existing or arising from all acts and
events occurring or failing to occur or alleged to have occurred or to have
failed to occur and all conditions existing or alleged to have existed on or
before the Effective Time between any of Asset Management LP and its
Subsidiaries, on the one hand, and any of Group LP and its Subsidiaries, on the
other hand (including, without limitation, any Contracts existing or alleged to
exist between any of the Parties on or before the Effective Time), except as
expressly set forth in Section 5.02(b). At any time, at the reasonable request
of any Party, the other Parties shall execute and deliver, or cause to be
executed and delivered, releases reflecting the provisions hereof.

 

(e)                                  Each Party understands the significance of
its release of unknown claims and waiver of statutory protection against a
release of unknown claims.  Each Party expressly assumes the risk of such
unknown and unanticipated claims and agrees that this release applies to all
claims, whether known, unknown or unanticipated.  Each Party expressly
understands and acknowledges that it is possible that unknown losses or claims
exist or might come to exist or that present losses may have been underestimated
in amount, severity, or both.  Accordingly, each Party is deemed expressly to
understand provisions and principles of law such as Section 1542 of the Civil
Code of the State of California (as well as any and all provisions, rights and
benefits conferred by any law of any state or territory of the United States, or
principle of common law, which is similar or comparable to Section 1542), which
Section provides: GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR
HER SETTLEMENT WITH THE DEBTOR.  Each Party is hereby deemed to agree that the
provisions of Section 1542 and all similar federal or state laws, rights, rules,
or legal principles of California or any other jurisdiction that may be
applicable herein, are hereby knowingly and voluntarily waived and relinquished
with respect to the release in this Section 5.02.

 

SECTION 5.03                                      Indemnification by Asset
Management LP.  From and after the Closing Date, Asset Management LP shall
indemnify, defend and hold harmless Group LP and its Affiliates and each of
their directors, officers, general partners, managers and employees (in their
capacity as directors, officers, general partners, managers and employees of
Group LP or its Subsidiaries), and each of the heirs, executors, successors and
permitted assigns of any of the foregoing (collectively, the “Group LP
Indemnitees”), from and against any and all Indemnifiable Losses of such Persons
to the extent relating to, arising out of or resulting from (without
duplication):

 

(i)                                     any breach of any covenant or agreement
of Asset Management LP made in this Agreement; or

 

19

--------------------------------------------------------------------------------


 

(ii)                                  any Excluded Asset, any Excluded Liability
or the Retained Business.

 

SECTION 5.04                                      Indemnification by Group LP. 
From and after the Closing Date, Group LP shall indemnify, defend and hold
harmless Asset Management LP and its Affiliates and each of their respective
directors, officers, general partners, managers and employees (in their capacity
as directors, officers, general partners, managers and employees of Asset
Management LP or its Affiliates), and each of the heirs, executors, successors
and permitted assigns of any of the foregoing (collectively, the “Asset
Management LP Indemnitees”) from and against any and all Indemnifiable Losses of
such Persons to the extent relating to, arising out of or resulting from
(without duplication):

 

(i)                                     any breach of any covenant or agreement
of Group LP made in this Agreement; or

 

(ii)                                  any Transferred Asset, any Transferred
Liability or the Transferred Business.

 

SECTION 5.05                                      Notice of Indemnity Claim. 
Any Indemnitee entitled to indemnification under this Agreement may seek
indemnification for any Indemnifiable Loss by providing written notice to the
indemnifying party, specifying (a) the basis for such indemnification claim and
(b) if known, the aggregate amount of Indemnifiable Loss for which a claim is
being made under this Article V. Written notice to such indemnifying party of
the existence of such claim shall be given by the Indemnitee as soon as
practicable after the Indemnitee first receives notice of the potential claim;
provided, however, that any failure to provide such prompt notice of the event
giving rise to such claim to the indemnifying party shall not affect the
Indemnitee’s right to indemnification or relieve the indemnifying party of its
obligations under this Article V except to the extent that such failure results
in a lack of actual notice of the event giving rise to such claim and such
indemnifying party actually incurs an incremental expense or otherwise has been
materially prejudiced as a result of such delay.

 

SECTION 5.06                                      Third-Party Claims.

 

(a)                                 If an Indemnitee shall receive notice of the
assertion by a third-party of any claim, or of the commencement by any such
Person of any Action, with respect to which an indemnifying party may be
obligated to provide indemnification to such Indemnitee pursuant to this
Agreement (collectively, a “Third-Party Claim”), such Indemnitee shall give such
indemnifying party prompt written notice thereof; provided, however, that any
failure to provide such prompt notice of the event giving rise to such claim to
the indemnifying party shall not affect the Indemnitee’s right to
indemnification pursuant to this Article V or relieve the indemnifying party of
its obligations under this Article V except to the extent that such failure
results in a lack of actual notice of the event giving rise to such claim to the
indemnifying party and such indemnifying party actually incurs an incremental
expense or otherwise has been materially prejudiced as a result of such delay.
Any such notice shall describe the Third-Party Claim in reasonable detail,
including, if known, the amount of the Indemnifiable Loss for which
indemnification may be available or a good faith estimate thereof.

 

20

--------------------------------------------------------------------------------


 

(b)                                 An indemnifying party may elect (but is not
required) to assume the defense of and defend, at such indemnifying party’s own
expense and by such indemnifying party’s own counsel (provided such counsel is
reasonably acceptable to the indemnified party), any Third-Party Claim. Within
30 days after the receipt of notice from an Indemnitee in accordance with
Section 5.06(a), the indemnifying party shall notify the Indemnitee of its
election whether the indemnifying party will assume responsibility for defending
such Third-Party Claim, which election shall specify any reservations or
exceptions. After notice from an indemnifying party to an Indemnitee of its
election to assume the defense of a Third-Party Claim, such Indemnitee shall
have the right to participate in the defense, compromise, or settlement thereof,
but, as long as the indemnifying party pursues such defense, compromise or
settlement with reasonable diligence, the fees and expenses of such Indemnitee
incurred in participating in such defense shall be paid by the Indemnitee.

 

(c)                                  If an indemnifying party elects not to
assume responsibility for defending a Third-Party Claim, or fails to notify an
Indemnitee of its election as provided in Section 5.06(b), such Indemnitee may
defend such Third-Party Claim at the cost and expense of the indemnifying party;
provided, however, that the indemnifying party may thereafter assume the defense
of and defend such Third-Party Claim upon notice to the Indemnitee (but the cost
and expense of such Indemnitee in defending such Third-Party Claim incurred from
the last day of the notice period under Section 5.06(b) until such date as the
indemnifying party shall assume the defense of such Third-Party Claim shall be
paid by the indemnifying party).

 

(d)                                 If an indemnifying party elects not to
assume responsibility for defending a Third-Party Claim, or fails to notify an
Indemnitee of its election as provided in Section 5.06(b), and has not
thereafter assumed such defense as provided in Section 5.06(c), such Indemnitee
shall have the right to settle or compromise such Third-Party Claim, and any
such settlement or compromise made or caused to be made of such Third-Party
Claim in accordance with this Article V shall be binding on the indemnifying
party, in the same manner as if a final judgment or decree had been entered by a
court of competent jurisdiction in the amount of such settlement or compromise.
Notwithstanding the foregoing sentence, the Indemnitee shall not compromise or
settle a Third-Party Claim without the express prior written consent of the
indemnifying party (not to be unreasonably withheld or delayed); provided,
however, that such prior written consent shall not be required in the case of
any such compromise or settlement if and only if the compromise or settlement
includes, as part thereof, a full and unconditional release by the plaintiff or
claimant of the Indemnitee and the indemnifying party from all Liability with
respect to such Third-Party Claim and does not require the indemnifying party to
be subject to any non-monetary remedy.

 

(e)                                  The indemnifying party shall have the right
to compromise or settle a Third-Party Claim the defense of which it shall have
assumed pursuant to Section 5.06(b) or Section 5.06(c) and any such settlement
or compromise made or caused to be made of a Third-Party Claim in accordance
with this Article V shall be binding on the Indemnitee, in the same manner as if
a final judgment or decree had been entered by a court of competent jurisdiction
in the amount of such settlement or compromise. Notwithstanding the foregoing
sentence, the indemnifying party shall not have the right to admit Liability on
behalf of the Indemnitee and shall not compromise or settle a Third-Party Claim
in each case without the express prior written consent of the Indemnitee (not to
be unreasonably withheld or delayed); provided, however, that

 

21

--------------------------------------------------------------------------------


 

such prior written consent shall not be required in the case of any such
compromise or settlement if and only if the compromise or settlement includes,
as a part thereof, a full and unconditional release by the plaintiff or claimant
of the Indemnitee from all Liability with respect to such Third-Party Claim and
does not require the Indemnitee to make any payment that is not fully
indemnified under this Agreement or to be subject to any non-monetary remedy.

 

SECTION 5.07                                      Mitigation.  Each Indemnitee
claiming a right to indemnification shall make commercially reasonable efforts
to mitigate any claim or liability that such Indemnitee asserts under this
Article V.

 

SECTION 5.08                                      Exclusive Remedies. 
Notwithstanding any other provision contained in this Agreement, except in the
case of a fraud or willful misconduct on the part of a Party hereto and except
as specifically set forth in this Article V, there shall be no rights, claims or
remedies (whether in Law or in equity) available to any Indemnitee for breaches
by any indemnifying party of representations, warranties, covenants or other
agreements under this Agreement or otherwise relating to this Agreement or the
transactions contemplated hereby; provided, however, that the Parties hereto
shall each have and retain all rights and remedies to bring actions for specific
performance and/or injunctive relief existing in their favor under this
Agreement, at Law or equity, to enforce or prevent a breach or violation of any
provision of this Agreement.

 

ARTICLE VI

 

EMPLOYEE MATTERS

 

SECTION 6.01                                      Transfer of Business
Employees.  No later than immediately prior to the Closing Date, the employment
of each Business Employee (other than those Business Employees set forth on
Schedule K) shall be transferred to Group LP, any of its Subsidiaries or a
Transferred Entity to the extent that such Business Employees shall not already
be employed by any such entity; provided, however, that any such Business
Employee who is on an approved leave of absence (including, without limitation,
disability leave) on the Closing Date shall not be transferred as of the Closing
Date if such transfer would result in the loss of healthcare or disability
insurance coverage and, in such event, the Business Employee shall commence
employment with Group LP, one of its Subsidiaries or a Transferred Entity as of
the date such employee returns from such leave. Each Business Employees who
becomes employed by Group LP, one of its Subsidiaries or a Transferred Entity in
accordance with the preceding sentence, together with the Business Employees,
shall be referred to herein collectively as the “Transferred Business
Employees.”

 

ARTICLE VII

 

TERMINATION

 

SECTION 7.01                                      Effect of Termination.  This
Agreement may be terminated only by a written agreement signed by all of the
Parties. In the event of any termination of this Agreement, this Agreement shall
forthwith become void and there shall be no liability of the part

 

22

--------------------------------------------------------------------------------


 

of any party to this Agreement, except with respect to Sections 4.04 and 4.05,
Article V and Article VIII.

 

SECTION 7.02                                      Unwinding.  Notwithstanding
anything to the contrary in this Agreement, if the initial public offering of
shares of Class A common stock by Moelis & Company, a Delaware corporation, is
not consummated within five (5) Business Days of the Closing Date, then this
Agreement and all other agreements and instruments entered into for the purpose
of effectuating the Contribution shall be null and void and all transactions
contemplated thereby shall be cancelled with no consideration paid.

 

ARTICLE VIII

 

MISCELLANEOUS

 

SECTION 8.01                                      Entire Agreement.  This
Agreement, together with the agreements and instruments set forth on Schedule A
and Schedule J, shall constitute the entire agreement among the Parties with
respect to the subject matter hereof and shall supersede all previous
negotiations, commitments and writings with respect to such subject matter.

 

SECTION 8.02                                      Governing Law; Arbitration.

 

(a)                                 This Agreement, including, without
limitation, its existence, validity, construction, and operating effect, and the
rights of each of the parties hereto, shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to otherwise
governing principles of conflicts of law.

 

(b)                                 Except as otherwise expressly provided
herein, any dispute, controversy or claim arising out of or in connection with
this Agreement, or the interpretation, breach, termination or validity thereof
(“Dispute”) shall be finally resolved by arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (“AAA”)
then in effect (the “Rules”), except as modified herein and such arbitration
shall be administered by the AAA. The place of arbitration shall be New York,
New York.

 

(c)                                  There shall be one arbitrator who shall be
agreed upon by the parties within twenty (20) days of receipt by respondent of a
copy of the demand for arbitration. If any arbitrator is not appointed within
the time limit provided herein, such arbitrator shall be appointed by the AAA in
accordance with the listing, striking and ranking procedure in the Rules, with
each party being given a limited number of strikes, except for cause. Any
arbitrator appointed by the AAA shall be a retired judge or a practicing
attorney with no less than fifteen years of experience with corporate matters
and an experienced arbitrator. In rendering an award, the arbitrator shall be
required to follow the laws of the state of Delaware.

 

(d)                                 The award shall be in writing and shall
briefly state the findings of fact and conclusions of law on which it is based.
The arbitrator shall not be permitted to award punitive, multiple or other
non-compensatory damages. The award shall be final and binding upon the parties
and shall be the sole and exclusive remedy between the Parties regarding any
claims, counterclaims, issues or accounting presented to the arbitrator.
Judgment upon the award may be entered in any court having jurisdiction over any
Party or any of its Assets. Any costs or

 

23

--------------------------------------------------------------------------------


 

fees (including, without limitation, attorneys’ fees and expenses) incident to
enforcing the award shall be charged against the Party resisting such
enforcement.

 

(e)                                  All Disputes shall be resolved in a
confidential manner. The arbitrator shall agree to hold any information received
during the arbitration in the strictest of confidence and shall not disclose to
any non-party the existence, contents or results of the arbitration or any other
information about such arbitration. The parties to the arbitration shall not
disclose any information about the evidence adduced or the documents produced by
the other party in the arbitration proceedings or about the existence, contents
or results of the proceeding except as may be required by law, regulatory or
governmental authority or as may be necessary in an action in aid of arbitration
or for enforcement of an arbitral award. Before making any disclosure permitted
by the preceding sentence (other than private disclosure to financial regulatory
authorities), the Party intending to make such disclosure shall use reasonable
efforts to give the other Party reasonable written notice of the intended
disclosure and afford the other Party a reasonable opportunity to protect its
interests.

 

(f)                                   Barring extraordinary circumstances (as
determined in the sole discretion of the arbitrator), discovery shall be limited
to pre-hearing disclosure of documents that each side will present in support of
its case, and non-privileged documents essential to a matter of import in the
proceeding for which a Party has demonstrated a substantial need. The Parties
agree that they will produce to each other all such requested non-privileged
documents, except documents objected to and with respect to which a ruling has
been or shall be sought from the arbitrator. There will be no depositions.

 

SECTION 8.03                                      Amendment and Modification. 
This Agreement may be amended, modified or supplemented only by a written
agreement signed by all of the Parties.

 

SECTION 8.04                                      Successors and Assigns; No
Third-Party Beneficiaries.

 

(a)                                 This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the Parties and their
successors and permitted assigns, but neither this Agreement nor any rights,
interests and obligations hereunder shall be assigned by any Party without the
prior written consent of each of the other Parties (which consent shall not be
unreasonably withheld); provided, however, that Group LP may assign its rights
and obligations to a Subsidiary of Group LP without the prior written consent of
Asset Management LP; provided, further, that no such assignment shall relieve
Group LP of any of its obligations hereunder.

 

(b)                                 This Agreement is solely for the benefit of
the Parties and is not intended to confer upon any other Persons any rights or
remedies hereunder.

 

SECTION 8.05                                      Notices.  All notices and
other communications to be given to any Party hereunder shall be sufficiently
given for all purposes hereunder if in writing and delivered by hand, courier or
overnight delivery service or three days after being mailed by certified or
registered mail, return receipt requested, with appropriate postage prepaid, or
when received in the form of a telegram or facsimile and shall be directed to
the address set forth below (or at such other address or facsimile number as
such Party shall designate by like notice):

 

24

--------------------------------------------------------------------------------


 

If to Asset Management LP:

 

399 Park Avenue, 6th Floor
New York, New York 10022
Attention: Mary Nir, General Counsel
Tel No: (212) 527-8219
Fax No.: (646) 417-6767

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, New York 10036
Attention: Joseph A. Coco, Esq.
                 Richard B. Aftanas, Esq.
Tel No: (212) 735-3000
Fax No.: (212) 735-2000

 

If to Group LP:

 

399 Park Avenue, 5th Floor
New York, New York 10022
Attention: Osamu R. Watanabe, Esq., General Counsel
Tel No: (212) 883-3800
Fax No.: (212) 880-4260

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, New York 10036
Attention: Joseph A. Coco, Esq.
                 Richard B. Aftanas, Esq.
Tel No: (212) 735-3000
Fax No.: (212) 735-2000

 

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) Business Days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied. Any Party may by notice given in
accordance with this Section 8.05 designate another address or Person for
receipt of notices hereunder.

 

SECTION 8.06                                      Counterparts.  This Agreement
may be executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

25

--------------------------------------------------------------------------------


 

SECTION 8.07                                      Waivers of Default. Waiver by
any Party of any default by any other Party of any provision hereof or of any
Ancillary Agreement shall not be deemed a waiver by the waiving Party of any
subsequent or other default, nor shall it prejudice the rights of such other
Party.

 

[Remainder of page left intentionally blank]

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first written above.

 

 

 

MOELIS ASSET MANAGEMENT LP

 

 

 

 

 

By:

Moelis & Company Holdings GP LLC

 

Its:

General Partner

 

 

 

 

 

 

 

By:

/s/ Osamu Watanabe

 

 

Name:

Osamu Watanabe

 

 

Title:

General Counsel

 

 

 

 

 

 

 

 

MOELIS & COMPANY GROUP LP

 

 

 

 

 

By:

Moelis & Company Holdings GP LLC

 

Its:

General Partner

 

 

 

 

 

By:

/s/ Osamu Watanabe

 

 

Name:

Osamu Watanabe

 

 

Title:

General Counsel

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Ancillary Agreements

 

1.              Master Services Agreement, dated, April 15, 2014, by and between
Group LP and Asset Management LP

2.              Trademark License Agreement, dated April 15, 2014, by and
between Group LP and Kenneth Moelis

3.              Trademark License Agreement, dated April 15, 2014, by and
between Group LP and Asset Management LP

4.              Introductions Agreement, dated April 15, 2014, by and between
Group LP and Asset Management LP

5.              The Indemnification Agreement, dated April 15, 2014, by and
between Group LP and Asset Management LP relating to the Leases (“Lease
Indemnification Agreements”)

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Transferred Entity Equity Interests

 

1.              Moelis & Company LLC, a Delaware limited liability company

2.              Moelis & Company International Holdings LLC, a Delaware limited
liability company

3.              Moelis & Company India

 

--------------------------------------------------------------------------------


 

SCHEDULE C

 

Excluded Contracts

 

--------------------------------------------------------------------------------


 

SCHEDULE D

 

Transferred Intellectual Property

 

--------------------------------------------------------------------------------


 

SCHEDULE E

 

Transferred Tangible Property — Contributed Assets

 

--------------------------------------------------------------------------------


 

SCHEDULE F

 

Leases

 

--------------------------------------------------------------------------------


 

SCHEDULE G

 

Excluded Claims

 

--------------------------------------------------------------------------------


 

SCHEDULE H

 

Assumed Indebtedness

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Excluded Liabilities

 

--------------------------------------------------------------------------------


 

SCHEDULE J

 

Specific Further Documentation

 

--------------------------------------------------------------------------------


 

SCHEDULE K

 

Asset Management Employees

 

--------------------------------------------------------------------------------


 

SCHEDULE L

 

Transferred Tangible Property — Additional Contributed Assets

 

--------------------------------------------------------------------------------